     Case 1:20-cv-01821-DAD-SAB Document 17 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND ALFORD BRADFORD,                          No. 1:20-cv-01821-DAD-SAB (PC)
12                       Plaintiff,
13           v.                                         ORDER DISMISSING ACTION DUE TO
                                                        PLAINTIFF’S FAILURE TO PAY FILING
14    J. CEBALLOS, et al,                               FEE
15                       Defendants.                    (Doc. No. 12)
16

17          Plaintiff Raymond Alford Bradford is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 6, 2021, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s application to proceed in forma pauperis be denied and that he be

22   required to pay the $400.00 filing fee in full to proceed with this action. (Doc. No. 4.) On

23   February 1, 2021, the undersigned adopted those findings and recommendations, denied

24   plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to pay the $400.00 filing fee

25   in full within twenty-one (21) days. (Doc. No. 6.) Plaintiff was cautioned that failure to comply

26   with that order and pay the required filing fee within the specified time would result in dismissal

27   of this action. (Id. at 2.) On February 10, 2021, plaintiff filed a motion for reconsideration of the

28   court’s February 1, 2021 order. (Doc. No. 7.) On April 26, 2021, plaintiff’s motion for
                                                        1
     Case 1:20-cv-01821-DAD-SAB Document 17 Filed 07/30/21 Page 2 of 2


 1   reconsideration was denied. (Doc. No. 10.) On May 10, 2021, plaintiff filed a second motion for

 2   reconsideration of the court’s prior order denying plaintiff’s application to proceed in forma

 3   pauperis in this action. (Doc. No. 11.) On May 18, 2021, the court denied plaintiff’s second

 4   motion for reconsideration and directed plaintiff to pay the filing fee within fourteen (14) days.

 5   (Doc. No. 12.) Plaintiff was also advised that no further filings would be entertained in this case

 6   related to plaintiff’s motion for in forma pauperis status. (Id. at 2.) On June 3, 2021, plaintiff

 7   filed a notice of interlocutory appeal in the United States Court of Appeals for the Ninth Circuit.

 8   (Doc. No. 13.) On July 16, 2021, plaintiff’s appeal was dismissed. (Doc. No. 16.) Plaintiff has

 9   not paid the required filing fee and the deadline in which to do so has now passed.

10          Accordingly,

11          1.      This action is dismissed without prejudice due to plaintiff’s failure to pay the

12                  required filing fee; and

13          2.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     July 29, 2021
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
